Citation Nr: 1112961	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-40 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for painful feet.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial compensable rating for left ear hearing loss.




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION


The Veteran served on active duty from September 1978 to September 1982.  He also had additional unverified service in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In this decision the Board is deciding the claim for service connection for right ear hearing loss.  Since, however, the other claims for service connection for painful feet and for an initial compensable rating for the hearing loss in the left ear (which was service connected in the September 2008 RO decision at issue) require further development before being decided, the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran does not have a ratable right ear hearing loss disability according to VA standards.


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated by service, and sensorineural hearing loss in this ear may not be presumed to have been incurred in service.  38 C.F.R. §§ 101, 1101,1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

The Veteran was provided this required VCAA notice in a March 2008 letter.  The letter indicated the types of information and evidence necessary to substantiate his claim for service connection for hearing loss and explained the division of responsibility between him and VA in obtaining this supporting evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letter complied as well with Dingess by also discussing the downstream disability rating and effective date elements of the claim.  It further deserves mentioning that the letter was issued prior to initially adjudicating his claim in September 2008, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  Hence, there was no timing defect or error in the provision of that VCAA notice since it preceded the initial adjudication of the claim.  And even if there was such a timing defect or error, it could be rectified ("cured") by providing any necessary VCAA notice and then readjudicating the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is served and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VCAA notice errors are not presumptively prejudicial, rather, must be shown to be outcome determinative of a claim.  And as the pleading party, the Veteran, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim for service connection for hearing loss.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained the Veteran's service treatment records (STRs) and VA evaluation and treatment records.  As will be explained, however, the biggest failing of this claim is that the Veteran has not established that he has sufficient hearing loss in his right ear to be considered an actual ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385.  And absent confirmation of a current ratable hearing loss disability affecting his right ear (so unlike the hearing loss in his left ear), there is no present disability to attribute to his military service - including especially to the type of noise exposure that formed the basis for service connecting the hearing loss in his left ear and for his tinnitus (the ringing in his ears).  He therefore is not entitled to further examination concerning this claim for right ear hearing loss, especially since he was already provided a VA compensation examination in April 2008.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

II.  Service Connection for Right Ear Hearing Loss

As already alluded to, the RO's September 2008 decision at issue granted service connection for left ear hearing loss and for tinnitus, but denied service connection for right ear hearing loss.  The Veteran maintains that he has hearing loss in his right ear, just as he does in his left ear, which also should be service connected because the hearing loss and tinnitus, regardless of the affected ear, originate from the same source - namely, repeated exposure to excessively loud noise during his military service as a cannon crewman.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection generally requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus (i.e., link) between the claimed 
in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002);

Certain chronic diseases, such as organic disease of the nervous system, including sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Concerning the first Shedden requirement of a current disability due to hearing loss, normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But for VA compensation purposes, impaired hearing only will be considered an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

So while a Veteran may have some loss of hearing, he must have a certain level of hearing loss for it to be considered a ratable disability for VA compensation purposes.  He need not have had a hearing loss disability during service according to the requirements of 38 C.F.R. § 3.385, including when examined in anticipation of discharge.  See Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  But he must now satisfy these requirements or at least have when filing his current claim.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability). See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, though, the Veteran has not satisfied this most fundamental requirement for service connection.  And absent this required proof he has a ratable hearing loss disability affecting his right ear, there necessarily cannot be any current disability to attribute to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").


The Veteran's military personnel records, especially his DD Form 214, confirm he was a cannon crewman.  So it is reasonable to presume he repeatedly was exposed to excessively loud noise in that capacity during his military service.  And, indeed, as mentioned, this was partly the reason for granting service connection for the hearing loss in his left ear and for his tinnitus.  But unlike his left ear hearing loss and tinnitus, he has failed to show he has consequent hearing loss in his right ear, that is, again, sufficient hearing loss in this other ear to satisfy the threshold minimum requirements of § 3.385 to be considered a ratable disability.

The Veteran's STRs show some indications of hearing loss in his right ear, meaning a greater than 20-decibel loss of the type noted in Hensley.  For instance, an audiogram in May 1981 shows that in the right ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hz levels, his hearing was 25, 25, 20, 25, 15, and 10 decibels.  In May 1982 an audiogram revealed that in the right ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hz levels, his right ear hearing was 10, 15, 15, 25, 25, and 30 decibels.  He also, as mentioned, had additional service in the reserves, at least through July 1990, including on active duty for training (ACDUTRA).

Active military, naval, or air service not only consist of active duty (AD), but also includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).

A July 1990 Report of Medical Examination while in the reserves revealed that, at 500, 1000, 2000, 3000, 4000, and 6000 Hz, the Veteran's right ear hearing was 35, 25, 20, 40, 35, and 60 decibels.  So there were clear indications of hearing loss in his right ear, in fact, sufficient hearing loss in this ear at that time to even satisfy the requirements of § 3.385.  But according to the holding in McClain, there also has to be sufficient hearing loss in this ear - as determined by this regulation, when subsequently filing the claim that is at issue.  And it is in this critical regard that the Veteran's claim fails.

There is no post-service evidence indicating the Veteran currently has a ratable right ear hearing loss disability according to VA standards, i.e., as determined by the requirements of § 3.385, or that he has at any time since filing this claim.  Of particular note in this regard, during his April 2008 VA compensation examination, in his right ear at the 500, 1000, 2000, 3000, and 4000 Hz levels his hearing acuity was 15, 15, 15, 30, and 25 decibels.  Moreover, his speech recognition in this ear was 100 percent.

Consequently, since there is no medical evidence of a ratable right ear hearing loss disability according to the exacting standards of § 3.385, including at any time since filing this claim, the claim must be denied.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that, in the absence of proof of the presently claimed disability, there can be no valid claim).  Having said that, the Board realizes that the April 2008 VA examiner concluded that the hearing loss, so even in this ear, is at least as likely as not secondary to the Veteran's military service.  And, again, this was the basis for granting service connection for the hearing loss in his left ear and for his tinnitus.  But concerning the right ear, quite simply, not satisfying the requirements of § 3.385 to show there is sufficient hearing loss in this ear to be considered a ratable disability by VA standards, necessarily in turn means there is no current disability to attribute to military service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Moreover, as the determination of whether the requirements of § 3.385 are met is based on objective data (i.e., the results of an audiogram), not mere lay opinion, the Veteran saying he has sufficient hearing loss in this ear cannot establish this as fact and show the required current disability since filing this claim.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

That is to say, his unsubstantiated lay testimony concerning this is not both competent and credible to ultimately have probative value because this ultimately is a medical, not lay, determination.  See Rucker v. Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ((distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss.  And as the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied.

If, however, the Veteran obtains the required documentary evidence establishing he now has sufficient hearing loss in his right ear to satisfy the requirements of § 3.385 to be considered a ratable disability for VA compensation purposes, he may then refile this claim to establish his entitlement to service connection for the additional hearing loss in this ear.


ORDER

But in the meantime, the claim for service connection for right ear hearing loss is denied.



REMAND

The Veteran claims he has pain in his feet that began during his military service, so should be service connected.  His active duty (AD) STRs are unremarkable for any complaints or findings referable to his feet.  But he also had additional service in the Army Reserves, including apparently on ACDUTRA and INACDUTRA, though exactly when remains unverified.  In any event, a March 1984 reenlistment Report of Medical Examination indicates he had an abnormality of his feet that was described as asymptomatic pes planus (flat feet).  In a later dated July 1990 Report of Medical Examination, moderate asymptomatic bilateral pes planus was noted.

Post-service VA clinical records from February 2008 show the Veteran complained that his feet hurt from "marching".  He reported pain along the entire soles of his feet.  He was referred to an orthotics clinic and fitted for a pair of "anti-shox" shoes.  

According to the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, just that the evidence indicates an association between the disability and service or a service-connected disability.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).


To the extent the Appellant is alleging that his painful feet (presumably due to his pes planus, i.e., flat feet) are a result of injury or disease incurred in or aggravated during his time in the Army Reserves, the Board notes that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.

To establish status as a "Veteran"" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service (e.g., the Veteran's period of AD in the Army) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  Id.

But unlike claims predicated on events that occurred while on AD, there is no presumption of service connection, soundness or aggravation when a claimed condition is alleged to instead be the result of active military service while on ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Independent medical evidence is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Past precedent decisions have indicated that pes planus is sometimes congenital or developmental and other times post-traumatic, so the result of injury.  A congenital defect is not a disease or injury within the meaning of applicable legislation and, thus, not service connectable for VA compensation purposes as a matter of express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  Service connection is permissible, however, for additional disability due to aggravation during service of a congenital disease, though not defect, by superimposed disease or injury.  VAOPGCPREC 82-90; Quirin v. Shinseki, 22 Vet. App. 390 (2009); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

In VAOPGCPREC 82-90, VA's General Counsel held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, and indicated that support for this position could be found in VA regulations themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.


So a medical nexus opinion is needed to assist in determining the etiology of the pes planus that apparently is causing the Veteran' foot pain, especially in terms of whether this condition pre-existed his additional service in the Army Reserves, but even if determined it did, whether it was made chronically (i.e., permanently) worse, meaning aggravated, by that additional service beyond the condition's natural progression.

As for the remaining claim for an initial compensable rating for the left ear hearing loss, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995).  The record is inadequate and the need for a more contemporaneous examination occurs when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a). 

Here, the Veteran most recently had a VA compensation examination evaluating the severity of the hearing loss in his left ear in April 2008, very nearly 3 years ago.  And the purpose of that examination primarily was to determine the etiology of the hearing loss in this ear, specifically in terms of whether it was attributable to his military service (i.e., service connected).  So, although in making this determination the examiner necessarily had to additionally determine whether the hearing loss in this ear satisfied the requirements of 38 C.F.R. § 3.385 to be considered a ratable disability for VA compensation purposes, these requirements differ from those for determining the appropriate rating for this disability now that it is service connected.  38 C.F.R. §§ 4.85 and 4.86.  Consequently, another examination is needed to reassess the severity of this disability in terms of the applicable rating criteria.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991); and VAOPGCPREC 11-95 (April 7, 1995). 

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Determine exactly when the Veteran was on ACDUTRA and INACDUTRA in the Army Reserves, and ensure that all records concerning this additional service are in the claims file for consideration.

2.  Once the dates of this additional service are verified, schedule a VA compensation examination to determine the etiology of the pes planus that apparently is causing the Veteran's foot pain.  A medical opinion is especially needed concerning the likelihood (very likely, as likely as not, or unlikely) this pes planus and associated foot pain:  (1) initially manifested during his active duty military service or (2) alternatively initially manifested during his subsequent service on ACDUTRA or INACDUTRA in the Army Reserves.

If it is determined, instead, the pes planus pre-existed this additional service on ACDUTRA and INACDUTRA, then an opinion is still needed concerning the likelihood (very likely, as likely as not, or unlikely) this additional service chronically aggravated the pes planus, meaning worsened it beyond its natural progression, such as from marching, etc.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  

The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the results of his or her examination and review of the file, if necessary citing to specific evidence.

3.  Also schedule a VA compensation examination to reassess the severity of the service-connected hearing loss in the Veteran's left ear.  And aside from indicating the hearing thresholds in the applicable frequencies (1,000, 2,000, 3,000 and 4,000 Hz) and the speech discrimination percentage, the examiner also must comment on the impact of the Veteran's hearing loss in this ear on his occupational functioning and daily activity.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

4.  Then readjudicate these remaining claims for service condition for painful feet (pes planus) and for an initial compensable rating for the left ear hearing loss.  If these remaining claims are not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The appellant has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


